Citation Nr: 1625816	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-00 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from September 2005 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board notes that the Veteran withdrew his appeal as to the issue of entitlement to an increased evaluation for bilateral hearing loss prior to certification to the Board.  See October 2011 correspondence.  As such, that issue is no longer on appeal, and no further consideration is necessary.  See 38 C.F.R. § 20.204(b) (2015).   

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  The VBMS file contains a May 2016 Appellate Brief.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed that he is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  The Veteran is currently service-connected for the following disabilities: bilateral hearing loss, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; depressive and anxiety disorder, not otherwise specified, rated as 30 percent disabling; right knee osteoarthritis, rated as 10 percent disabling; left knee osteoarthritis, rated as 10 percent disabling; and gout, bilateral toes, rated as 0 percent disabling.  The Veteran's bilateral hearing loss and tinnitus affect a single body system and are considered one disability for purposes of determining whether the schedular requirements for TDIU have been met.  38 C.F.R. § 4.16(a).  As such, the Veteran has at least one 40 percent disability rating and a combined rating of 70 percent.  See 38 C.F.R. § 4.16(a), 4.25, 4.26.  Therefore, the Veteran meets the schedular requirements for consideration of TDIU.  See 38 C.F.R. § 4.16(a).  However, as discussed below, the Board finds that remand is necessary prior to adjudication of the claim.  

The Board notes that the record does not contain any evidence regarding the status of the Veteran's medical conditions or employability since 2011.  In addition, the record does not contain sufficient evidence to consider the combined effects of the Veteran's service-connected disabilities on his employability.  

The Veteran was afforded VA general, mental health, and audiology examinations in September 2011.  The general VA examiner addressed the functional impact of the Veteran's service-connected disabilities and non-service connected conditions.  However, the Board notes that the examination appears to be based on an incorrect factual premise.  Specifically, the examiner indicated that the Veteran was not service-connected for a right knee disability.  Moreover, the examiner deferred to the findings of the September 2011 VA mental health and audiology examinations regarding the Veteran's psychiatric disorder, hearing loss, and tinnitus.  However, the Board finds that these examinations do not provide a full description of the effects of the Veteran's service-connected disabilities on employability.   

In this regard, the September 2011 VA audiologist's opinion addressed the impact of hearing loss on the general population, which is generally not relevant to TDIU determinations.  Additionally, although the examiner provided some general statements regarding the potential impact of the Veteran's hearing loss on employment, she did not adequately address the Veteran's specific circumstances.   Moreover, the Board notes that the examiner did not specifically discuss the impact of the Veteran's service-connected tinnitus on his employability.
As to the September 2011 VA mental disorder examination, the examiner indicated that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  In so finding, the examiner reported that if the Veteran were physically healthy, he would not have any mental health problems.  However, the examiner failed to provide a description of the impact of the Veteran's psychiatric disorders on his employability given his physical health condition.  

The Board recognizes that the ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  Likewise, the Board notes that it is within its discretion to determine the need for a medical or social and industrial examination/opinion when dealing with the combined effects of multiple service-connected conditions. See Floore v. Shinseki, 26 Vet.App. 376, 381 (2013) (holding that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board."). The Board finds, however, that, here, there is simply insufficient evidence on record regarding the functional effects of the Veteran's service-connected disabilities for an adjudication to be made on the issue of a TDIU. Based upon the evidence cited above, the Board concludes that the evidence of record is insufficient for adjudication and, therefore, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any records from the St. Cloud VAMC dated from September 2011 to the present. 

2.  After completing the foregoing, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

      The social worker is requested to:
	
(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.    

A written copy of the report should be associated with the claims folder. 

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


